DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-17 are pending in the instant application.  Claim 14 has been withdrawn from further consideration as being drawn to a nonelected invention.  
Upon further consideration the species election requirement in the Office Action dated 04/18/2019 has been withdrawn.

2.	Claims 1-13 and 15-17 are under consideration in this Office Action.

3.	In view of the arguments filed 02/28/2022 the previous rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.

4.	In view of the arguments filed 02/28/2022 the previous rejection of the claims under 35 U.S.C. 103 has been withdrawn.


Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-13 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14 of copending Application No. 15564224 in view of EP0408029 (01/16/1991; IDS filed on 10/04/2017).   Applicant’s statement filed 02/28/2022 that applicant will consider filing a terminal disclaimer is acknowledged.  However, until a terminal disclaimer is filed the claims stand rejected.
The claims and/or specification of the copending application teach a chromatographic method comprising the following steps of loading the cryoprecipitate on a chromatography column packed with a resin comprising porous lid beads having an inner porous core and an outer porous lid, wherein the inner core is provided with octylamine ligands, and wherein the porosity of the lid and core does not allow entering of molecules larger than 500 kD; adsorbing undesired plasma proteins on the ligands in the core; and collecting FVIII and vWF from the column, where claim 9 of the copending application recites “the undesired plasma proteins are human serum albumin (HSA), IgG and Factor IX (FIX)”.  Further, in Example 3 of the copending application the Results section states that “The FIX activity was below level of quantification also in the eluate, showing that the smaller FIX protein bound to the octylamine ligand in the core” (see page 8, lines 27- 30).

EP0408029 teaches the fractionation of plasma proteins by a succession of steps, one of them involving after freezing and thawing of the sample and treatment with ethanol, a purification of in particular factor IX using an anion exchanger, whereby said factor IX is adsorbed and then eluted (see entire patent especially claims 1-21 and Reference Example (3) Elution of prothrombin, factor IX and protein C from Sepharose® Q Fast Flow).

Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the reference teachings to make the claimed invention where the chromatographic method of the copending application is modified to include elution of the FIX from the ligands in the inner core as taught by EP0408029. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.



Conclusion

7.	No claim is allowed.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652